Case 3:20-cv-00887-JAG-EWH Document3 Filed 12/17/20 Page 1 of 2 PagelD# 41

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
WILLIE THOMAS FORD,

Plaintiff,
Vv. Civil Action No. 3:20C V887

TAMMY B. WILLIAMS, et al.,

Defendants.

MEMORANDUM OPINION

Plaintiff, a Virginia inmate, submitted this action and requested leave to proceed in forma
pauperis. The pertinent statute provides:

In no event shall a prisoner bring a civil action [in forma pauperis] if the prisoner

has, on 3 or more prior occasions, while incarcerated or detained in any facility,

brought an action or appeal in a court of the United States that was dismissed on

the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
may be granted, unless the prisoner is under imminent danger of serious physical

injury.
28 U.S.C. § 1915(g). Plaintiff has at least three other actions or appeals that have been dismissed
as frivolous or for failure to state a claim. See, ¢.g., Ford v. Saunders, No. 97-6626, 1998 WL
237702, at *1 (4th Cir. May 13, 1998); Ford v. Brown, No. 3:18CV446, 2019 WL 1510325, at *4
(E.D. Va. Apr. 5, 2019), appeal dismissed, No. 19-6505, 2019 WL 5188527 (4th Cir. June 13,
2019). Plaintiff's current complaint does not suggest that he is in imminent danger of serious
physical harm. Although the record indicates that Plaintiff tested positive for the Coronavirus on
October 19, 2020, Plaintiff fails to indicate that he is not receiving adequate medical care in
conjunction with that illness. Accordingly, Plaintiff's request to proceed in forma pauperis is

DENIED. The action will be DISMISSED WITHOUT PREJUDICE. If Plaintiff wishes to
Case 3:20-cv-00887-JAG-EWH Document 3 Filed 12/17/20 Page 2 of 2 PagelD# 42

proceed with this action, he may submit a new complaint with the full $400 filing fee. The Court
will process such a complaint as a new civil action.

An appropriate Order shall accompany this Memorandum Opinion.

It is so ORDERED.

 

gy Je

hs
John A. Gibney, Jr. i ee
Jud

Date: } December 2020 United States Distric ge

 

 

 

Richmond, Virginia
